Case 3:19-cr-00025-TJC-PDB Document1 Filed 02/14/19 Page 1 of 44 PagelID 1

AO 91 (Rev. 11/11) Criminal Complaint

 

UNITED STATES DISTRICT COURT

for the
Middle District of Florida

 

 

 

United States of America )
Vv. )
Case No.
DARRYL GRAY SMITH, JR. )
) 3:19-mj- |] 67 b— PoB
)
)
_ _. 3
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of February 12, 2019 in the county of Clay in the
Middle District of Florida , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. § 2251(d)(1(A) Publishing a notice seeking a visual depiction of a minor engaging in sexually

explicit conduct

This criminal complaint is based on these facts:

See attached affidavit.

@ Continued on the attached sheet.

 

Se as
Complainant's sinapure

Benjamin J. Luedke, HSI Special Agent

 

Printed name and title

Sworn to before me and signed in my presence.

nae D4 Do ‘i

 

 

Judge's signature

City and state: Jacksonville, Florida PATRICIA D. BARKSDALE, U.S. Magistrate Judge

 

Printed name and title
Case 3:19-cr-00025-TJC-PDB Document1 Filed 02/14/19 Page 2 of 44 PagelD 2

AFFIDAVIT

I, Benjamin Luedke, being duly sworn, state as follows:

1. Iam a Special Agent (SA) with Homeland Security Investigations (HSI),
the investigative arm of Immigration and Customs Enforcement (ICE), formerly
known as the United States Customs Service. I have been assigned to the Office of the
Assistant Special Agent in Charge, Jacksonville, Florida since August 2007. Prior to
that, I was assigned to the Blaine, Washington office, beginning in July of 2002. I am
a law enforcement officer of the United States and am thus authorized by law to engage
in or supervise the prevention, detection, investigation or prosecution of violations of
federal criminal law. I am responsible for enforcing federal criminal statutes under the
jurisdiction of HSI, including violations of law involving the exploitation of children.
I have attended the Basic Criminal Investigator School and the United States
Immigration and Customs Enforcement Academy at the Federal Law Enforcement
Training Center in Brunswick, Georgia, and I have received training in the area of
Customs laws. In my capacity as a Special Agent, I have participated in numerous
types of investigations, during the course of which I have conducted or participated in
physical surveillance, undercover transactions and _ operations, historical
investigations, extradition cases and other complex investigations. Prior to my
employment with HSI, I worked as a federal police officer with the U.S. Capitol Police

from June 2000 to March 2002. Since becoming a Special Agent, I have worked with
Case 3:19-cr-00025-TJC-PDB Document1 Filed 02/14/19 Page 3 of 44 PagelD 3

experienced Special Agents and state and local law enforcement officers who also
investigate child exploitation offenses.

Z I have investigated and assisted in the investigation of criminal matters
involving the sexual exploitation of children that constituted violations of Title 18,
United States Code, Sections 2251, 2252, 2252A, 2422, and 2423, as well as Florida
state statutes that criminalize sexual activity with minors and other methods of child
sexual exploitation. In connection with such investigations, I have served as case agent
and have served as an undercover agent in online child exploitation cases. Specifically,
during the course of my official duties, I have assumed the persona of a minor child or
an adult relative of a minor child and engaged in online conversations with adult
individuals who expressed interest in engaging in illegal sexual activity with minor
children. During the course of my investigations, I have worked closely with members
of the local child exploitation task force comprised of agents and officers from HSI,
the Federal Bureau of Investigation (FBI), the Florida Department of Law
Enforcement (FDLE), the Jacksonville Sheriffs Office (JSO), the St. Johns County
Sheriffs Office (SJSO), and the Clay County Sheriff's Office (CCSO), among other
agencies. These agencies routinely share information involving the characteristics of
child sex offenders as well as investigative techniques and leads. As a federal agent, I

am authorized to investigate and assist in the prosecution of
Case 3:19-cr-00025-TJC-PDB Document1 Filed 02/14/19 Page 4 of 44 PagelD 4

violations of laws of the United States, and to execute search warrants and arrest
warrants issued by federal and state courts.

2. The statements contained in this affidavit are based on my personal
knowledge, as well as on information provided to me by experienced Special Agents
and other law enforcement officers and personnel. This affidavit is being submitted for
the limited purpose of establishing probable cause for the filing of a criminal
complaint, and I have not included each and every fact known to me concerning this
investigation. I have set forth only the facts that I believe are necessary to establish
probable cause to believe that Darryl Gray SMITH JR has committed a violation of
Title 18, United States Code, Section 2251(d)(1)(A), that is, publishing a notice seeking
a visual depiction of a minor engaging in sexually explicit conduct.

4. I make this affidavit in support of a criminal complaint against Darryl
Gray SMITH JR, that is, on or about February 12, 2019, in the Middle District of
Florida, Darryl Gray SMITH JR, using a facility of interstate commerce, that is, by
cellular telephone, did knowingly and willfully publish a notice seeking a visual
depiction of a minor engaging in sexually explicit conduct.

5. On February 6, 2019, while acting in an undercover capacity, I began
conducting an online undercover operation designed to identify and target adult
individuals who were seeking to make contact with and engage in illegal sexual activity

with minor children. While working online in an undercover capacity, I created an
Case 3:19-cr-00025-TJC-PDB Document1 Filed 02/14/19 Page 5 of 44 PagelD 5

online persona using a particular chat application. Based on my training and
experience, I know that this particular application allows individual users to meet
online, engage in conversation, and exchange photos. I assumed the persona of a
fourteen year old girl.

6. On February 6, 2019, an individual who went by the screen name of
“Darryl, 29” and who was subsequently identified as Darryl Gray SMITH JR, began
actively contacting my undercover persona. The conversation between me and
“Darryl, 29” began on February 6, 2019 and continued until February 8, 2019 within
the particular online application. I preserved all the messages and they are as follows:

SMITH JR: Hello. Hoe ru doing tonight
*how
February 7, 2019
Me: I was asleep. Sorry
SMITH JR: No need to apologize
So what are you up to today?
Me: school. Have to put phone away till iM done. Ttyl
SMITH JR: Oh ok. Well hmu whwn u get out (smiley face emoji)
February 8, 2019
Me: Sorry. Went to bed early. Spanish test today ugh

SMITH JR: Oh... Well good luck with that test
Me:

SMITH JR:

Me:

SMITH JR:

Me:

SMITH JR:

Me:

SMITH JR:

SMITH JR:

Me:

SMITH JR:

Case 3:19-cr-00025-TJC-PDB Document1 Filed 02/14/19 Page 6 of 44 PagelID 6

Je

Jw what are u going to school for?
Im in high school

How old ru?

14

Oj wow. And what r u soi g on this site at 14
heard about it from friends —

So why did u say u was 20?

duh can’t put 14 (winking emoji)
Lol true that

Uk u could get ppl in trouble lol
not if nobody eats!!!

rats

Lmao. True that i guess

Im liken 15 years older than u
and

Lol. Really

Wow

Ur a trip

Just text me. This is too funny. 9043850168
Case 3:19-cr-00025-TJC-PDB Document1 Filed 02/14/19 Page 7 of 44 PagelD 7

7 On February 8, 2019, I sent a text to the above number provided by
SMITH JR, from my undercover phone. The communications between myself and

SMITH JR are set forth below:

Me:

Me:

SMITH JR:

SMITH JR:

Me:

SMITH JR:

Me:

SMITH JR:

Me:

SMITH JR:

SMITH JR:

Me:

Me:

SMITH JR:

Me:

SMITH JR

hi Daryl this is bri from [particular chat application]
u told me to hyu

Hi

Can 1 see what u really look like?

©

Wat?

[I sent a non-pornographic photo depicting a female
approximately 13-14 years of age.]
Ur pretty

did u get my pic?

I did

How old is it?

my phone sucks ugh!

no idea old though

Can i see what u look like rihht now?

I meant take a pic of u right now
Case 3:19-cr-00025-TJC-PDB Document1 Filed 02/14/19 Page 8 of 44 PagelD 8

SMITH JR:

SMITH JR:

SMITH JR:

Me:

Me:

SMITH JR:

SMITH JR:

Me:

SMITH JR:

SMITH JR:

Me:

SMITH JR:

SMITH JR:

And i dont mean a nude...

just got back from soccer. no way!

soooo don’t look good now

from school today [I sent a non-pornographic photo depicting a
female approximately 13-14 years of age.]

Oh right on

What u mean some trash?

from school today

u send me one

Wrong person

Bad pic [A non-pornographic picture of an adult white male was
received. On a later date and after identifying the user as SMITH
JR, the picture matches SMITH JR’s Florida driver’s license
photograph that I have reviewed. |

not true

If u say so

I bet ur sexy af

thanks!

;) so how old is ur bf?

Way older than u i bet
Me:

SMITH JR:

Me:

SMITH JR:

Me:

SMITH JR:

SMITH JR:

SMITH JR:

SMITH JR:

Me:

SMITH JR:

SMITH JR:

Me:

SMITH JR:

SMITH JR:

Me:

SMITH JR:

Me:

SMITH JR:

Me:

Case 3:19-cr-00025-TJC-PDB Document1 Filed 02/14/19 Page 9 of 44 PageID 9

no boyfriend rn

Who is the oldest guy u been with

can’t tell u that yet! have to go eat hmu Itr if u want

Welldamn. When 1z ltr?
whenever

Ok...
So how was dinner?

Hmu when u get the chance :p
Oh talks to me im bored af...

hi

Hiya

Watruup to

tv

Oh nice

Im bored

not much ican do about that

Lol y u say that

about u being bored i mean.sorry

I mean u could. But u wouldnt. Lol

wdy mean

1 really wanna see a good pic of u when u get done eting
SMITH JR:

Me:

SMITH JR:

Me:

SMITH JR:

Me:

SMITH JR:

Me:

SMITH JR:

Me:

SMITH JR:

SMITH JR:

Me:

SMITH JR:

Me:

SMITH JR:

Me:

Me:

SMITH JR:

SMITH JR:

Case 3:19-cr-00025-TJC-PDB Document1 Filed 02/14/19 Page 10 of 44 PagelD 10

Nothing. I think u may be a lil young
if u say so

Wat? How old will u go?
how old ru

Too old :(

if u don’t want talk to me ok
No ireally do. Im 29

thats not old

Really?

old is like 70 like grandparents
Lol

So u would date me?
ruanice guy

I think so

good

Can i see u now?

don’t no u enough for that
getting my pjs on anyways
Awe

(
Case 3:19-cr-00025-TJC-PDB Document1 Filed 02/14/19 Page 11 of 44 PagelD 11

SMITH JR: Do u care if i have a kid?

Me: ummm... no

SMITH JR: Really?

Me: y duz it matter

SMITH JR: Idk

SMITH JR: I realy wanna get to k ow u..ik it aounds bad
Me: hmu tmrw if u want. im tired.

SMITH JR: Awe. :(

SMITH JR: But babe

SMITH JR: Plz. 10 mins

Me: for what

SMITH JR: To talk

SMITH JR: An beaides. I wanted a good pic of u.. Ik ir sexy af
SMITH JR: I cant make u tho

SMITH JR: I do kinda feel bad tho

Me: why

SMITH JR: Just cause... Never hit on a younger girl before
SMITH JR: ;)

Me: @so tired hmu tmrw if u want

SMITH JR: Ohi defiantly want to

10
Case 3:19-cr-00025-TJC-PDB Document1 Filed 02/14/19 Page 12 of 44 PagelD 12

below:

SMITH JR:

8.

SMITH JR:

Me:

SMITH JR:

Me:

SMITH JR:

Me:

SMITH JR:

SMITH JR:

Me:

SMITH JR:

SMITH JR:

SMITH JR:

Me:

SMITH JR:

Me:

SMITH JR:

SMITH JR:

I cant sleep... :(

On February 9, 2019, text communications resumed and are set forth

Morning beautiful
whattup

At work

sucks where do u work

Midas

eee

So whats up

Im on break

nuthing

Oh fun fun

Im so bored

So how old is the oldest guy u dated?
y do u care

I was just wondering. Im not judging
then don’t worry about it! ®@@
Well damn...

Sensitive r we

11
Me:

SMITH JR:

SMITH JR:

SMITH JR:

SMITH JR:

SMITH JR:

Me:

Me:

SMITH JR:

Me:

SMITH JR:

SMITH JR:

Me:

SMITH JR:

Me:

SMITH JR:

SMITH JR:

Case 3:19-cr-00025-TJC-PDB Document1 Filed 02/14/19 Page 13 of 44 PagelD 13

just mess in’ with LbSo0S0S

Lol. So go out on a dte with me this com8ng weekend

:) [A non-pornographic picture of an adult white male was
received. On a later date and after identifying the user as SMITH
JR, the picture matches SMITH JR’s Florida driver’s license that
I have reviewed. ]

Oh an take me a pic of u right now

I take that as a no?

Bri?

yes Bri is my name

what do u want 2 do

Idk what u mean?

on a date. never really been on one

Really? Well maybe dinner and a movie?

Or if there is something else youcwould rather do

not sure. have to think about it

Oh ok.. So ur down tho right?

2 meet u??

Yes

I might be able to take u oit for Valentine's .... And no im not

12
SMITH JR:

SMITH JR:

SMITH JR:

SMITH JR:

SMITH JR:

Me:

Me:

SMITH JR:

SMITH JR:

Me:

SMITH JR:

SMITH JR:

Me:

SMITH JR:

SMITH JR:

Me:

Me:

SMITH JR:

trying to fuck. Just want a chick friend right now.
How doea that sound?

Babe?

Well hmu when u can i guess

Im bored!!!

Dont wanna blow ur phone up so imma leave u be...

know when u can chat

hmmmm

i was at dinner with best friend

Its cool 1 was just bored

U enjoy dinner?

Japanese steakhouse always good
Right on!!

U think about letting me take u out?
how we gonna do that without trouble
Noone has to know ur age...

If u not ok with it its cool

what would we do

what am i gonna tell me mom

Case 3:19-cr-00025-TJC-PDB Document1 Filed 02/14/19 Page 14 of 44 PagelD 14

Let me

Doesmt mattet to me...It would be ur choice really. If its up to

13
Case 3:19-cr-00025-TJC-PDB Documenti Filed 02/14/19

SMITH JR:

Me:

SMITH JR:

Me:

SMITH JR:

SMITH JR:

Me:

SMITH JR:

SMITH JR:

Me:

SMITH JR:

SMITH JR:

Me:

SMITH JR:

Me:

SMITH JR:

SMITH JR:

Me:

SMITH JR:

Page 15 of 44 PagelD 15

me then id say dinner and a movie

Ur mom would flip if we dated huh?
def have to b secret

Is that something u want?

maybe®

Really.?

Oh and i wanna cute pic too...

only way we could b friends would be to keep it secret
Thats fine with me. But cant have sex...
That ok?

ok

Ur probably a virgin anyway right?

Lol

maybe, maybe not. ©

Oh come on.

u want me to be?

Dont matter

Jua asking a question.....

I’ve done some stuff but nothing crazy

So uve had sex?

14
Case 3:19-cr-00025-TJC-PDB Document1 Filed 02/14/19 Page 16 of 44 PageID 16

Me: yes

SMITH JR: With a boy or a man?

Me: older than me for sure

SMITH JR: How old tho? Not as old as me
Me: not as old as u

SMITH JR: Would u?

Me: what

SMITH JR: Would u have sex with someone my age?
Me: hmmmm maybe don’t know u yet
SMITH JR: Y u say that? Ik id hurt u

Me: how would u hurt me

SMITH JR: 11.5 inches

Me: im confused huh

SMITH JR: My dick Is 11.5 inches

Me: OMG

SMITH JR: Wat

Me: saying wow dude

SMITH JR: That bad?

SMITH JR: Guess so

Me: not saying that just never imagined

15
SMITH JR:

Me:

SMITH JR:

Me:

SMITH JR:

Me:

SMITH JR:

SMITH JR:

SMITH JR:

Me:

SMITH JR:

SMITH JR:

Me:

SMITH JR:

SMITH JR:

Me:

SMITH JR:

Me:

SMITH JR:

SMITH JR:

Case 3:19-cr-00025-TJC-PDB Document1 Filed 02/14/19 Page 17 of 44 PagelD 17

Oh.. Think u could manage?

how would that work with me

Wat u mean

do u think it would hurt or fell good
Probably hurt at first then u would love it
hmmm

Wat? Um id eat u out first

Im u been ate out before

7k

is it good to do that b4 sex?

Of course

So u wear thongs?

sorry just don’t know a lot

Thats fine

I still wanna see a sexy pic of u
umm what is a sexy pic

Idk just a really hot pic

u don’t like what i sent u

Oh i do for sure

Oh 1 do for sure

16
SMITH JR:

Me:

SMITH JR:

Me:

SMITH JR:

SMITH JR:

Me:

SMITH JR:

Me:

SMITH JR:

SMITH JR:

SMITH JR:

Me:

SMITH JR:

Me:

Me:

SMITH JR:

SMITH JR:

Me:

Case 3:19-cr-00025-TJC-PDB Document1 Filed 02/14/19 Page 18 of 44 PageID 18

I just wanted to see a full body picture of u thats all

[I sent a non-pornogrpahic picture of a female approximately 13-
14 years in age.]

Wow

wow what?

I want u forreal

What ru wearing rihht now?

T-shirt and pants kinda cold today

No thong? Or anything?

T-shirt and pants only

Can isee? 5)

Babe?

I so wanna eat u out right now u have no idea

what do u want to see

Ur sexy ass of course. Id love to have u1. A thong tho.
wow u seem to like me!

i don’t have any thongs. sorry

Well what can i see then?

R u shaved?

sort of

17
Case 3:19-cr-00025-TJC-PDB Document1 Filed 02/14/19 Page 19 of 44 PagelID 19

Me: my friends talk about that

SMITH JR: Sort of?

Me: some but not all

SMITH JR: Can i see?

Me: see what???

SMITH JR: Really? Come on now

Me: never taken a pic lien that b4

Me: Like

SMITH JR: U can try right?

Me I wouldn’t even know how to do that. OMG. im blushing
SMITH JR: Lol. Well do the best u can. And awe babe

Me: u seriously want a pic of my v? OMG!!!

SMITH JR: Ifu dont want to its ok

Me: just never been asked. will u wait. afraid to get in trouble
SMITH JR: How u gonna get in trouble?

Me: prob won't just always hear about it st school

SMITH JR: Lol u wont if ur by urself

Me: have to think abou it

SMITH JR: Ohyea? Can i get a cute pic in the mean time then. One of u right

now

18
Case 3:19-cr-00025-TJC-PDB Document1 Filed 02/14/19 Page 20 of 44 PageID 20

below:

Me:

Me:

SMITH JR:

SMITH JR:

SMITH JR:

SMITH JR:

SMITH JR:

SMITH JR:

SMITH JR:

sleep time hmu tmrw if u want

phone is almost dead. going on charger
Awe but. Babe u can still text me

“(

Babe?

Well damn. Guess 1 scared u off

(

Babe?

Well hmu then..

9, On February 10, 2019, text communications resumed and are set forth

Me:

SMITH JR:

Me:

SMITH JR:

SMITH JR:

Me:

SMITH JR:

SMITH JR:

Me:

work 2day??

No

i has to go to church this morning. ugh®™
Im srry

How was church

blah

Awe

I was thinking bout u all night last nigt ya know

oh yeah)

19
Me:

SMITH JR:

Me:

SMITH JR:

Me:

SMITH JR:

SMITH JR:

Me:

SMITH JR:

Me:

SMITH JR:

Me:

Me:

SMITH JR:

Me:

SMITH JR:

SMITH JR:

Me:

Me:

SMITH JR:

Case 3:19-cr-00025-TJC-PDB Document1 Filed 02/14/19 Page 21 of 44 PagelD 21

what did u think about

Seeing u

id have to figure out my moms work days

Oh?

should be easy she stays at her boyfriends alot
Right on

So u gonna let me see that sexy ass of urs?

1 will let uno when my mom gets her schedule
Oh ok... Still want my picture tbo
Dont be embarrassed...

will think abt it

what kind of pic do u want

Just a really cute pic of u

sent u those! u don’t think they are cute
Ido. I wanted u to take one just for me tho
Srry. I just think ur sexy af

haven’t sent those to anyone else if that counts
going to lay down my allergies suck. ttyl

Lol

20
SMITH JR:

SMITH JR:

Me:

SMITH JR:

SMITH JR:

SMITH JR:

Me:

SMITH JR:

SMITH JR:

SMITH JR:

Me:

SMITH JR:

Me:

SMITH JR:

Me:

SMITH JR:

SMITH JR:

SMITH JR:

SMITH JR:

Case 3:19-cr-00025-TJC-PDB Document1 Filed 02/14/19 Page 22 of 44 PagelD 22

Awe but babe...

Can i call u?

not with my mom around. maybe after school one day???
Oh ok..

So what r u up to gorgeous?

Babe?

finished eating now have to get my things ready for school and

study ® ®@

Can u chat for a lil while?

Babe?

Well hmu then babygirl

few mins. mom making me go to bed at 830

Awe

school night ®

Yea ik. Too bad u cant be here cuddling with me

have to read as well. my mom wants me read every night
Oh damn

I want u ya know

Babe?

Only have 15 mins. Talk to me

21
Case 3:19-cr-00025-TJC-PDB Document1 Filed 02/14/19

Me:

SMITH JR:

SMITH JR:

Me:

SMITH JR:

Me:

SMITH JR:

Me:

SMITH JR:

Me:

SMITH JR:

Me:

SMITH JR:

SMITH JR:

SMITH JR:

Me:

SMITH JR:

Me:

SMITH JR:

Me:

what do u want to talk about

U babe

Can i have u?

what would we do. u said it might hurt
Maybe. If ur really tight

def don’t want it to hurt

R u really tight?

How many fingers can u fit in u before ithurts
OMG!!! no idea never done that
Do it for me real quick

u want me to do that now??

ee

Is it wet?

Babe?

it feels weird trying that!

U did it?

sort of

Sort of?

I didn’t want to put my fingers all the way in like that. feel

ae

Page 23 of 44 PagelD 23
Case 3:19-cr-00025-TJC-PDB Document1 Filed 02/14/19 Page 24 of 44 PageID 24

embarrassed
SMITH JR: How many u put in?
Me: have to put my phone in kitchen. rules suck sometimes! ttyt
SMITH JR: But babe

Me: sorry. hmu tmrw if u want. night!!©

SMITH JR: Ok babe. Mwah

10. On February 11, 2019, text communications resumed and are set forth
below:

SMITH JR: Hey babe

Me: hi

SMITH JR: Wats up babe

Me: not much

SMITH JR: Im bored

Me: Sorry. no work today?

SMITH JR: No im sick

Me: feel betterO

SMITH JR: I hope

SMITH JR: Come cuddle with me

Me: homework. ugh my mom has soocooo many rule@@Q@)

SMITH JR: That sucks

23
SMITH JR:

Me:

SMITH JR:

Me:

SMITH JR:

Me:

SMITH JR:

Me:

SMITH JR:

Me:

SMITH JR:

SMITH JR:

SMITH JR:

Me:

SMITH JR:

Me:

SMITH JR:

Me:

SMITH JR

Case 3:19-cr-00025-TJC-PDB Document1 Filed 02/14/19 Page 25 of 44 PageID 25

Babe?

whatup

Im bored

nuthin much i can do about that

Oh yes u can. ;)

like what lol

Hmmm. Idk. Come cudfle

my mom is home and u know i don’t have a car! Lol
Lol. Well when she isnt home i can scoop u up... Where do u
live?

OP country club

Oh rigjt on

Wat u wanna do when 1 up?

* pick u up

what??

What u wanna do when i pick u up?
ummm...whatever I guess idk

Oh come on babe

idk u tell me what we should do

: [wanna eat u out

24
Case 3:19-cr-00025-TJC-PDB Document1 Filed 02/14/19 Page 26 of 44 PagelID 26

Me:

SMITH JR:

SMITH JR:

Me:

SMITH JR:

Me:

SMITH JR:

Me:

SMITH JR:

Me:

SMITH JR:

SMITH JR:

Me:

SMITH JR:

Me:

SMITH JR:

Me:

SMITH JR:

Me:

SMITH JR:

where will we go?

Idk yet.

Is that something u wanna do?

umm maybe I guess

U guess?

just a little nervous i guess. i don’t want to be embarrases
Y would u be embarrassed?

idk lISOOS

Scared u may be too tight?

what else will we do

Kiss?

Go to dinner?

when. i will find out my moms schedule Itr
Do i actually wanna do this or no?
Huh???? confused

Do u actually want to hookup with me?

is there a reason i shouldn’t

U tell me

ur being weird. if u don’t want to just say it

No irally do

i
Case 3:19-cr-00025-TJC-PDB Document1 Filed 02/14/19 Page 27 of 44 PagelD 27

SMITH JR:

SMITH JR:

Me:

SMITH JR:

Me:

SMITH JR:

Me:

SMITH JR:

SMITH JR:

SMITH JR:

Me:

Me:

SMITH JR:

SMITH JR:

Me:

SMITH JR:

Me:

SMITH JR:

Me:

SMITH JR:

* really

I wanna so bad. Doesnt seem like u do tho

just have to meet when my mom isn’t working. told u that
Yea ik

haVe to go out with my mom hmu Itr if u want

Oh come on bab

can’t be always texting u around my mom! Duh®)

Ik but damn

U home?

Babe?

just walked in

jumping in shower

Can 1 see. ;)

‘P

lol got my moms work days if u want to know
Yes

works tomorrow and Wednesday

Thats it?

Next week I think is mom/tues/wed not sure yet

Oh

26
SMITH JR:

SMITH JR:

Me:

SMITH JR:

SMITH JR:

Me:

SMITH JR:

Me:

SMITH JR:

SMITH JR:

Me:

SMITH JR:

Me:

SMITH JR:

Me:

SMITH JR:

Me:

Me:

SMITH JR:

Case 3:19-cr-00025-TJC-PDB Document1 Filed 02/14/19 Page 28 of 44 PageID 28

Well i vant do anything til friday

*cant

not sure what her weekend sched is. usually doesn’t find out until
fridays

Ah

So what u gonna wanna do?

what u mean???

Wat do u wanna do when we see each other?

idk lol whatever u think

Oh come on now babe

Im being serious

i figured u would lead

1 will but i wanna know what u wanna do too

don’t think i know as much as u

So?

what do u want me to say? im getting embarrassed!

yY
idk whatever we’ve talked about is fine
will it hurt?

Maybe

27
SMITH JR:

Me:

SMITH JR:

Me:

SMITH JR:

Me:

SMITH JR:

Me:

SMITH JR:

Me:

SMITH JR:

Me:

SMITH JR:

Me:

SMITH JR:

SMITH JR:

Me:

SMITH JR:

Me:

SMITH JR:

Case 3:19-cr-00025-TJC-PDB Document1 Filed 02/14/19 Page 29 of 44 PagelD 29

Uve had sex right?

tried once

Tried?

we didn’t know what we were doing lol
Did u have his dick inside u?
felt like it but it was real quick
Oh. No condom?

no we were stupid

Lol. Would u make me use one?
Can’t believe I’m tell u this!
Babe?

yeah prob should

Maybe

2 b careful

I wouldnt cum inside u

Have u ever given head?

no

Would u?

idk lol

Oh?

28
Case 3:19-cr-00025-TJC-PDB Document1 Filed 02/14/19 Page 30 of 44 PageID 30

Me: maybeOOO° u make me blush

SMITH JR: Is that good?

Me: guess so!

SMITH JR: Awe!!!

SMITH JR: Watru wearing?

Me: have to go plug phone in b4 IJ get in trouble. ttyt if u want!
SMITH JR: Just 5 more mins

Me: my mom is bitching at me to put my phone away

SMITH JR: One pix?

Me: no way. would get in so much trouble
SMITH JR: :(
Me: have to go ttyt. Hope you feel better©

SMITH JR: Awe... I just wanted one...

11. On February 12, 2019, text communications resumed and are set forth
below:

SMITH JR: Morning

Me: hi

SMITH JR: Wats up

Me: school

SMITH JR: U in class?

ao
Case 3:19-cr-00025-TJC-PDB Documenti Filed 02/14/19

Me:

SMITH JR:

SMITH JR:

SMITH JR:

Me:

SMITH JR:

SMITH JR:

Me:

SMITH JR:

SMITH JR:

Me:

SMITH JR:

Me:

SMITH JR:

Me:

SMITH JR:

SMITH JR:

Me:

SMITH JR:

Me:

about 2 b. ttyl

Ok

Still in class?

nope

Awe

When u get out?

out now

Oh nice

So can u chat for a few?

for a few before practice
Wat u doing

nothing really

Oh fun fun

what r u up to? felling better
Iam thank u

So whats up

abt 2 leave. hmu ltr if u want
Why?

have to go to practice

30

Page 31 of 44 PagelID 31
Case 3:19-cr-00025-TJC-PDB Document1 Filed 02/14/19 Page 32 of 44 PagelD 32

SMITH JR: Ok

SMITH JR: So whats up

Me: abt to eat. what ru up to
SMITH JR: Not much. Headed home

Me: did u have to work today?
SMITH JR: Yes

Me: =

SMITH JR: What

Me: sucjs u had to work

SMITH JR: Ikr

SMITH JR: Babe?

Me: hey

SMITH JR: Whats up babe

Me: not much. tired

SMITH JR: Me too. Mwah. Wish u cpuld co.e cuddle
Me: u said ur busy all week
SMITH JR: Til4

SMITH JR: An not on friday

Me: my mom works all night tmrw

SMITH JR: Really?

31
Me:

SMITH JR:

Me:

SMITH JR:

SMITH JR:

Me:

SMITH JR:

Me:

SMITH JR:

Me:

SMITH JR:

Me:

SMITH JR:

Me:

SMITH JR:

Me:

SMITH JR:

Me:

SMITH JR:

SMITH JR:

Case 3:19-cr-00025-TJC-PDB Document1 Filed 02/14/19 Page 33 of 44 PageID 33

starts work at 3 afternoon and works to 3am
Oh yea?
yep©)

Oh yay

Who else lives with u?

my little brother sometimes but he goes to his dads a lot
Oh ok. So can u come out?

yep after I get home from school

And u can be out all night?

i have to get home st some time lol

But u can be mine for a while....Besides my car is in the shop
how would u pick me up????

Could u meet me on river rd?

where is that

What do u know of near u?

freddys, old time pottery, Publix are what i usually walk to
Can u meet me at old time pottery?

what time

Idk like 430 Sish

An let me see a cute pic. U kinda owe me one

a2
SMITH JR:

SMITH JR:

Me:

SMITH JR:

Me:

SMITH JR:

SMITH JR:

Me:

SMITH JR:

SMITH JR:

Me:

SMITH JR:

Me:

SMITH JR:

SMITH JR:

Me:

SMITH JR:

Case 3:19-cr-00025-TJC-PDB Document1 Filed 02/14/19 Page 34 of 44 PagelD 34

ican walk to spencer right behind old time or meet u in parking
lot

Thats fine lol

How do ik ur who u say ur tho

i don’t get what ur saying

How doi know ur who u say u 1?

u want me 2 b someone else????

No. I dont..

I just wanna know ur who u say

same i hope ur the nice guy u said ur

I try to be

Just so we r clear we r just hanging out. No sex or anything like
that

don’t b weird 2 me ©

What do u mean

ur getting all weird now

How?

af?
asking who i am after we have been talking

Im not sking who uri said i hope ur who u say

33
Case 3:19-cr-00025-TJC-PDB Document1 Filed 02/14/19 Page 35 of 44 PageID 35

Me:

SMITH JR:

Me:

SMITH JR:

Me:

SMITH JR:

Me:

SMITH JR:

Me:

SMITH JR:

SMITH JR:

SMITH JR:

Me:

SMITH JR:

Me:

SMITH JR:

SMITH JR:

ok

Can ise ur sexy ass?

y

I havr been waiting pateintly for a few days now

isent u 3 pics already and my mom would kill me if she new i
did that

Oh come on babe. U can delete it afterwards

i hate taking selfies and i don’t have any makeup on. i never like
how i look. u can see me tmrw if u really want to

Babe pretty plz.

u say all this stuffu want to do with me and now ur acting like
this. if u don’t want to see me then fine

No ireally do....

I just wanted a sexy pic is all

(

what kind of pic r u looking for

A sexy one

what do u want me 2 do. i will think about it ©

Ur pussymaye?

* ur pussy maybe

34
Me:

SMITH JR:

Me:

SMITH JR:

SMITH JR:

SMITH JR:

Me:

SMITH JR:

Me:

SMITH JR:

Me:

SMITH JR:

Me:

SMITH JR:

Me:

SMITH JR:

SMITH JR:

Me:

SMITH JR

SMITH JR

Case 3:19-cr-00025-TJC-PDB Document1 Filed 02/14/19 Page 36 of 44 PageID 36

omg! what if u don’t like it??

I will

i have never done that before

Plz. Forme

(

Babe?

how am i supposed to do it. it’s

U in ur room?

yes

So take off ur pants...

ok, I did

Now lay back and spread ur legs and take a couple pics
sooooo0o embarrased. don’t want to get in trouble

U wont. It be the one who gets in trouble if anything
ok

So lets see

;)

what r u gonna do with the picture??? don’t want anyone to c
: I will be the only one who sees it

: Ru wet?

35
Case 3:19-cr-00025-TJC-PDB Document1 Filed 02/14/19 Page 37 of 44 PagelID 37

Me:

SMITH JR:

SMITH JR:

Me:

SMITH JR:

SMITH JR:

Me:

SMITH JR:

SMITH JR:

Me:

SMITH JR:

SMITH JR:

Me:

Me:

SMITH JR:

SMITH JR:

SMITH JR:

panties on or off

Off

Well u can take one with rhem and one without them
wet??? Huh??

Is ur pussy wet?

So?

don’t know lol @QO©© making me blush again

So lets see Babygirl

Tl tell u what i think..

i don’t know ifican do it. I deleted one that looked stupid. hard
to take

Plz babygirl

Ill send u a pic of my dick

y can’t u wait for me to tmrw and we can do what u said. u will
see me tmrw

u can if u want. just embarrased lol

Because i wanna see it right now.... If ur serious u will show mw
Plz

[SMITH JR sent a picture of what appears to be an adult male’s

erect penis]

36
Case 3:19-cr-00025-TJC-PDB Document1 Filed 02/14/19

Me:

SMITH JR:

Me:

SMITH JR:

SMITH JR:

Me:

SMITH JR:

Me:

SMITH JR:

SMITH JR:

SMITH JR:

SMITH JR:

SMITH JR:

SMITH JR:

Me:

SMITH JR:

Page 38 of 44 PagelD 38

i wouldn’t talk to u if I wasn’t serious

Then show Me

What?

Want it in u?

it looks so big

Yea. U want it inside u?

will it hurt

An iwanna see the pic u said u would give me now
And maybe

ican’t do it. what if my mom sees it somehow
can’t u wait until u see me tmrw

Plz

Plz babe

I wanna see now...

Ifur real u will show me

:( guess not..

don’t make me feel bad. already embarrassed. u can see me
tmrw. wouldn’t that b better anyways

No... Ifu do what u say then idk if i even want to

37
Case 3:19-cr-00025-TJC-PDB Document1 Filed 02/14/19 Page 39 of 44 PageID 39

SMITH JR:

Me:

SMITH JR:

Me:

SMITH JR:

SMITH JR:

SMITH JR:

SMITH JR:

SMITH JR:

SMITH JR:

Me:

SMITH JR:

SMITH JR:

Oh well. Guess ur gonna be like that

Ur making me feel bad.

Then dont worry about it. | wont bother u anymore

I haven’t even met u yet and u want me to do that. It would be
diff if I met u already

Th huh

If thats how it is then oh well.

If not a pussy picture then atleast write my name down amd hold
it beside ut face...

ur being a jerk. if u want talk to me hmu tmrw. I’m not going to
be used by u

Im not using u...

And im not bei ga jerk. Ur the one who said u was gonna do
somethi g...then backi g out..

But if u wanna be like that then fine.

just scared. want to see u first. U should get that

Ur not the one who will go to prison either...

Just send one of the two plz.... Im the one risking everything
here. Not u

why would that happen. u and me. nobody else.

38
Case 3:19-cr-00025-TJC-PDB Document1 Filed 02/14/19 Page 40 of 44 PagelID 40

12.

SMITH JR:

Me:

SMITH JR:

Me:

SMITH JR:

SMITH JR:

SMITH JR:

SMITH JR:

SMITH JR:

Im just saying. Thats y i want u to send me the pic... Atleadt
one of my name with ur face in it

1 will think abt it. litterally crying and going to bed now.

Wtf?

phone is dead anyway. ttyt

Why r u crying?

And y cant u just be real with me.....

Wow. Ok then. Im done

I knew it was too good to be true

Bri?!!!!

On February 13, 2019, text communications resumed and are set forth below:

SMITH JR:

Me:

SMITH JR:

Me:

SMITH JR:

Me:

SMITH JR:

Morning

hi. sry 1 got like that last night. think i was just tired.

Its fine

class. hmu ltr if u want????

Ok

so emabrassed! suck into bathroom to take this for u [I sent a
non-pornographic picture of a female using a filter and with the
name Darryl written on a piece of paper]

Awe

ao
Case 3:19-cr-00025-TJC-PDB Document1 Filed 02/14/19 Page 41 of 44 PagelID 41

SMITH JR: Thank u

Me: hi wyd

SMITH JR: Work

Me: r we hanging later

SMITH JR: Yea

Me: ok. no soccer. Yeah!

SMITH JR: Lol

SMITH JR: Whwre r u?

Me: home

SMITH JR: Enjoying urself

Me: finished homework. chillin

SMITH JR: Oh nice

SMITH JR: Where u gonna meet me at?

Me: I can walk out and meet u at old time pottery
SMITH JR: Ok ill let uk when i gwt off. Ill walk over
Me: Oe

SMITH JR: Im leaving work now headed therw

Me: ok

Me: getting ready and will leave house in a few. im a short walk out

SMITH JR: Im at mcdonalds

40
Case 3:19-cr-00025-TJC-PDB Document1 Filed 02/14/19 Page 42 of 44 PagelD 42

Me: walking now want to meet on side of old time?

SMITH JR: I guess. Why cant u come to McDonald's?

Me: ican. be there in a few
SMITH JR: Ok
Me: just walked past gate

SMITH JR: So how far?

Me: Just a coupla mins

13. At approximately the same time as the last several text communications
above, SMITH JR was observed arriving at McDonald’s in Clay County, Florida, as
referenced by him in the text message above. SMITH JR was subsequently arrested by
HSI Agents and Clay County Sheriff's Office Officers and then transported to the Clay
County Sheriffs Office.

14. Detective Ellis and I identified ourselves to SMITH JR, l advised SMITH
JR of his Miranda rights, and he agreed to speak with us. During this interview, SMITH
JR provided, in substance and among other things, the following information:

SMITH JR acknowledged that he went to the McDonald’s with the

purpose of meeting an underage girl he met on a chat application.

SMITH JR acknowledged he used his phone to communicate with the

girl using a phone number through Google Voice, which is an Internet-

based telephone service. When asked if the girl was underage, SMITH

41
Case 3:19-cr-00025-TJC-PDB Document1 Filed 02/14/19 Page 43 of 44 PagelD 43

JR stated “I mean, I figured she was.” SMITH JR acknowledged
providing his phone number to the girl. SMITH JR acknowledged
sending a picture of what he claimed was his penis to the girl, though he
said he obtained the photograph “offline.” SMITH JR acknowledged
asking the girl to take a sexually illicit picture of herself which he referred
to as a “pu**y picture.” When asked if he normally requests those types
of pictures from 14 year old girls, SMITH JR stated “no.” When
subsequently asked why he did it this time, SMITH JR stated “I don’t
know man...probably because I was really horny honestly.” SMITH JR
acknowledged telling the girl he wanted to perform oral sex on her.
SMITH JR acknowledged he’d never done anything like this before and
stated “I don’t know what I was thinking to be honest with you.” When
asked why he did not end communication with the girl when he was told
she was 14, SMITH JR stated, “I really couldn’t tell you that.” SMITH
JR stated “T understand I did something morally wrong,” and “I really
don’t know what came over me.” SMITH JR also stated “I f*cked up.
What else is there to say man. I wasn’t thinking.” While being recorded
with both audio and video after the interview ended, SMITH JR stated

“What did I do Lord? Why did I do this?”

15. Based upon the foregoing facts, I have probable cause to believe that from

42
Case 3:19-cr-00025-TJC-PDB Document1 Filed 02/14/19 Page 44 of 44 PagelD 44

on or about February 12, 2019, in the Middle District of Florida, Darryl Gray SMITH
JR, using a facility of interstate commerce, that is, via the Internet and by cellular
telephone, did knowingly and willfully publish a notice seeking a visual depiction of a

minor engaging in sexually explicit conduct, in violation of 18 U.S.C. § 2251(d)(1)(A).

AB

Benjamin J. Luretike{ Sp Special Agent
Homeland Security ASpecial Ager

Subscribed and sworn to before me this [4 day of February, 2019, at Jacksonville,
Florida.

 

PATRICIA D. BARKSDALE
United States Magistrate Judge

43
